SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 33-6369 Full title of the Plan: Peoples Energy Corporation Employee Capital Accumulation Plan and Peoples Energy Corporation Employee Thrift Plan Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Integrys Energy Group, Inc. 130 East Randolph Drive Chicago, Illinois60601 PEOPLES ENERGY CORPORATION EMPLOYEE CAPITAL ACCUMULATION AND THRIFT TRUST AND PARTICIPATING PLANS FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULES TOGETHER WITH REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AS OF DECEMBER 31, 2006 and 2005 TABLE OF CONTENTS Page PEOPLES ENERGY CORPORATION EMPLOYEE CAPITAL ACCUMULATION AND THRIFT TRUST REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of Net Assets and Trust Balances As ofDecember 31, 2006 and 2005 3 Statements of Changes in Net Assets and Trust Balances For the Years Ended December 31, 2006 and 2005 4 Notes to Financial Statements 5 SUPPLEMENTAL SCHEDULES TO TRUST FINANCIAL STATEMENTS Schedule of Assets Held for Investment Schedule I 11 Schedule of Reportable Transactions Schedule II 12 PEOPLES ENERGY CORPORATION EMPLOYEE CAPITAL ACCUMULATION PLAN REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 FINANCIAL STATEMENTS Statements of Net Assets Available for Plan Benefits 15 Statements of Changes in Net Assets Available for Plan Benefits 16 Notes to Financial Statements 17 PEOPLES ENERGY CORPORATION EMPLOYEE THRIFT PLAN REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 23 FINANCIAL STATEMENTS Statements of Net Assets Available for Plan Benefits 24 Statements of Changes in Net Assets Available for Plan Benefits 25 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm Employee Benefit Administrator Committee Integrys Energy Group, Inc. We have audited the accompanying statement of net assets of Peoples Energy Corporation Employee Capital Accumulation and Thrift Trust and trust balances (the Trust) as of December 31, 2006, and the related statement of changes in net assets and trust balances for the year then ended. These financial statements are the responsibility of the Trust’s management. Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of the Trust and trust balances as of December 31, 2005 were audited by other auditors whose report dated April 6, 2006 expressed an unqualified opinion on those statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets of Peoples Energy Corporation Employee Capital Accumulation and Thrift Trust and trust balances as of December 31, 2006, and the changes in its net assets and trust balances for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying statements are those of Peoples Energy Corporation Employee Capital Accumulation and Thrift Trust, which is established under Peoples Energy Corporation employee Capital Accumulation Plan and Peoples Energy Corporation Employee Thrift Plan; the statements do not purport to present the financial status of Peoples Energy Corporation Employee Capital Accumulation Plan and Peoples Energy Corporation Employee Thrift Plan. The statements do not contain certain information on accumulated plan benefits and other disclosures necessary for a fair presentation of the financial status of Peoples Energy Corporation Employee Capital Accumulation Plan and Peoples Energy Corporation Employee Thrift Plan in conformity with accounting principles generally accepted in the United States of America. Furthermore, these statements do not purport to satisfy the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 relating to the financial statements of employee benefit plans. - 1 - Our audit was performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedules of assets held for investment at December 31, 2006 and reportable transactions for the year ended December 31, 2006 are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plans’ management. The supplemental schedules have been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/Hill, Taylor LLC Chicago, Illinois June20, 2007 - 2 - PEOPLES ENERGY CORPORATION EMPLOYEE CAPITAL ACCUMULATION AND THRIFT TRUST STATEMENTS OF NET ASSETS AND TRUST BALANCES AS OF DECEMBER 31, 2 2006 2005 ASSETS Accounts Receivable: Accrued Interest and Dividends $ 598,615 $ 405,990 Investments at Quoted Market Value 247,249,809 226,171,839 Total Assets 247,848,424 226,577,829 LIABILITIES Current Liability: Accrued Expenses 18,593 18,967 Total Liabilities 18,593 18,967 NET ASSETS $ 247,829,831 $ 226,558,862 TRUST BALANCES FOR: Peoples Energy Corporation Employee Capital Accumulation Plan $ 155,554,670 $ 142,475,774 Peoples Energy Corporation Employee Thrift Plan 92,275,161 84,083,088 $ 247,829,831 $ 226,558,862 The accompanying notes to financial statements are an integral part of these statements. - 3 - PEOPLES ENERGY CORPORATION EMPLOYEE CAPITAL ACCUMULATION AND THRIFT TRUST STATEMENTS OF CHANGES IN NET ASSETS AND TRUST BALANCES FOR THE YEARS ENDED DECEMBER 31, 2 2006 2005 ADDITIONS Contributions: Employee Contributions $ 8,687,640 $ 8,451,753 Employer Contributions 3,646,921 3,659,272 Rollover Contributions 974,044 263,407 Total Contributions 13,308,605 12,374,432 Income from Investments: Dividend Income 2,885,897 1,180,189 Interest Income 804,185 1,201,113 Total Income from Investments 3,690,082 2,381,302 Loan Payments: Interest 473,852 425,605 Net Gain Net Unrealized Appreciation (Depreciation) 10,935,983 (4,191,874 ) Net Realized Gains 13,426,016 7,771,284 Total Net Gain 24,361,999 3,579,410 TOTAL ADDITIONS 41,834,538 18,760,749 DEDUCTIONS Withdrawals 20,563,569 22,080,739 TOTAL DEDUCTIONS 20,563,569 22,080,739 Net Increase (Decrease) in Assets During the Year 21,270,969 (3,319,990 ) Net Assets - Beginning of Year 226,558,862 229,878,852 NET ASSETS - END OF YEAR $ 247,829,831 $ 226,558,862 The accompanying notes to financial statements are an integral part of these statements. - 4 - PEOPLES ENERGY CORPORATION EMPLOYEE CAPITAL ACCUMULATION AND THRIFT TRUST NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 and 2005 NOTE 1 –
